DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to discuss the application and claims (contact information can be found at the end of this office action).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 52 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea relating to a mental process which could be practically performed in the human mind without significantly more. The claim(s) recite(s) a series of steps including receiving, determining, and/or denying, all of which could be performed with the human mind. This judicial exception is not integrated into a practical application because the only additional elements to be considered are applications(s), which are not tied to a particular hardware/system and do not add meaningful limitations to the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as mentioned above, applications(s) are not tied to a particular hardware/system and would operate in well-understood, routine, and conventional ways.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 5, 12, 15, and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cosenza et al., US 9,451,584.

Regarding claim 2, Cosenza discloses a method for determining whether to authorize output of a first application to be interrupted by output of a second application (notification techniques for an electronic device; Fig. 3, and col. 3, lines 53-57), comprising: 
providing first output of a first application for consumption by a user (at least a first application is currently being used by a user of the device; col. 12, lines 43-51); 
receiving, from a second application, a request to provide second output from the second application to the user (notification of an incoming communication, i.e. to use a particular application of the device; col. 11, line 59 - col. 12, line 9); 
in response to receiving the request, activating a sensor to determine whether the user is involved in physical activity (device can include at least a sensor for detecting operating environment of the device, i.e. motion/location/activity; col. 10, lines 46-52, and wherein for use when determining what to do with an incoming communication, i.e. use of an application; col. 7, lines 6-11); 
detecting, using the activated sensor, that the user is involved in physical activity (can utilize sensor(s) to determine that device is in motion, i.e. user is jogging; col. 7, lines 19-23); 
in response to determining that the user is involved in physical activity, retrieving from a database information in a profile corresponding to the user (when determining that a user is jogging, can also access user log, i.e. profile; col. 7, lines 22-27, and via storage at particular device, i.e. database type information; col. 6, lines 57-61, and col. 13, lines 56-60); 
determining whether the information indicates that the physical activity is routine (when user is jogging, log can be accessed in order to determine average durations of the workouts, i.e. routine; col. 7, lines 24-27); and 
in response to determining that the physical activity is routine, denying the request, and continuing to provide the first output of the first application to the user (used to make determinations about whether communication(s) are appropriate at the particular time; col. 7, lines 6-27, and indicate that it is inappropriate to interrupt; col. 14, lines 4-18, and delay output of the notification, i.e. continue first application; col. 13, lines 14-28).

Regarding claim 5, Cosenza discloses in response to determining that the physical activity is routine (when user is jogging, log can be accessed in order to determine average durations of the workouts, i.e. routine; col. 7, lines 24-27): 
determining, from the information, whether the user routinely uses the first application while the user is engaged in the physical activity (system can recognize physical activity is being performed; col. 7, lines 19-23, and wherein system can utilize log information in order to determine expected use for an application; col. 5, lines 3-27, and col. 6, lines 57-61, and col. 7, lines 23-27, and col. 13, line 56 - col. 14, line 3); and 
in response to determining that the user routinely uses the first application while the user is engaged in the physical activity, denying the request (used to make determinations about whether communication(s) are appropriate at the particular time; col. 7, lines 6-27, and indicate that it is inappropriate to interrupt; col. 14, lines 4-18, and delay output of the notification; col. 13, lines 14-28); and 
in response to determining that the user does not routinely use the first application while the user is engaged in the physical activity, authorizing the request (system makes determination about whether it is appropriate to interrupt; col. 12, lines 26-28, 43-51, and 53-63, and can authorize output based on urgency; col. 13, lines 9-28).

Claim 12, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.  The following additional limitations are also disclosed: 
a sensor (Fig. 2, element 106, and col. 10, lines 46-52); 
communications circuitry (Fig. 2, element 145, and col. 8, lines 44-61); and 
control circuitry (Fig. 2, element 101, and col. 9, lines 38-57).

Claim 15, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5.
Claim 52, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 2 and 12.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-4, 8-9, 13-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cosenza et al., US 9,451,584 in view of Fu, US 2010/0173677.

Regarding claim 3, Cosenza discloses all the claimed limitations of claim 2, as well as in response to determining that the physical activity is not routine: authorizing the request (system makes determination about whether it is appropriate to interrupt; col. 12, lines 26-28, 43-51, and 53-63, and can authorize output based on urgency; col. 13, lines 9-28), and a first and second application (with multiple applications; col. 3, lines 9-25, and col. 5, lines 53-56).  
Cosenza does not explicitly disclose pausing the first output of the first operation to the user; 
generating the second output of the second operation; 
receiving a command from the user to cease generating the second output of the second operation; and 
in response to receiving the command, automatically resuming the first output of the first operation.  
In a related art, Fu does disclose pausing the first output of the first operation to the user (based on operations related to incoming phone call, application for the television broadcast can be halted/paused; page 5, paragraph 63); 
generating the second output of the second operation (phone call application can be utilized; page 5, paragraph 63); 
receiving a command from the user to cease generating the second output of the second operation (user can indicate end of phone call; page 5, paragraph 63); and 
in response to receiving the command, automatically resuming the first output of the first operation (when phone call is ended, the halted/paused television broadcast/application can be restarted/resumed; page 5, paragraph 63).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Cosenza and Fu by allowing applications of a device to be paused for use of other applications, in order to provide an improved system and method for receiving electronic notifications while receiving a browsed television broadcast, wherein the display can be switched to the electronic notification and later allow the television broadcast to be continued (Fu; page 1, paragraph 3).

Regarding claim 4, Cosenza discloses all the claimed limitations of claim 2, as well as in response to determining that the physical activity is not routine: performing certain operations (system makes determination about whether it is appropriate to interrupt; col. 12, lines 26-28, 43-51, and 53-63, and can authorize output based on urgency; col. 13, lines 9-28), and a first and second application (with multiple applications; col. 3, lines 9-25, and col. 5, lines 53-56).  
Cosenza does not explicitly disclose prompting the user to input whether the user prefers to continue consuming the first output of the first operation, or to switch to consuming the second output of the second operation; 
in response to receiving input from the user that the user prefers to switch to consuming the second output of the second operation, ending the generating of the first output of the first operation, and generating the second output of the second operation to the user; and 
in response to receiving input from the user that the user prefers to continue consuming the first output of the first operation, denying the request.  
In a related art, Fu does disclose prompting the user to input whether the user prefers to continue consuming the first output of the first operation, or to switch to consuming the second output of the second operation (ticker can be displayed allowing the used to switch to the incoming call/communication; page 5, paragraph 63, and Fig. 1, element 103); 
in response to receiving input from the user that the user prefers to switch to consuming the second output of the second operation, ending the generating of the first output of the first operation, and generating the second output of the second operation to the user (if user touches the ticker, the television applications/reception can be halted, i.e. end generation, and system switches to phone call application/mode; page 5, paragraph 63); and 
in response to receiving input from the user that the user prefers to continue consuming the first output of the first operation, denying the request (if user touches anywhere on the screen that is not the ticker, system will not initiate switching, and ticker will go away after predetermined period of time, i.e. continue consuming the first operation/television reception; page 4, paragraph 55).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Cosenza and Fu by allowing applications of a device to be paused for use of other applications based on a user input, in order to provide an improved system and method for receiving electronic notifications while receiving a browsed television broadcast, wherein the display can be switched to the electronic notification and later allow the television broadcast to be continued (Fu; page 1, paragraph 3).

Regarding claim 8, Cosenza discloses all the claimed limitations of claim 2, as well as further in response to determining that the physical activity is routine (when user is jogging, log can be accessed in order to determine average durations of the workouts, i.e. routine; col. 7, lines 24-27): monitoring, using the sensor, for a break in the physical activity, detecting, during the monitoring, the break in the physical activity and in response to detecting the break in the physical activity, performing an action (system can utilize sensor data to indicate physical activity, i.e. can also use sensors to indicate no motion, i.e. no physical activity after a period of physical activity, wherein operations are performed based on these determinations; col. 7, lines 19-27, and col. 10, line 59 - col. 11, line 7).  
Cosenza does not explicitly disclose pausing the first output of the first application to the user and generating the second output of the second application.  
In a related art, Fu does disclose pausing the first output of the first application to the user and generating the second output of the second application (application for the television broadcast can be halted/paused phone call application can be utilized; page 5, paragraph 63).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Cosenza and Fu by allowing applications of a device to be paused for use of other applications, in order to provide an improved system and method for receiving electronic notifications while receiving a browsed television broadcast, wherein the display can be switched to the electronic notification and later allow the television broadcast to be continued (Fu; page 1, paragraph 3).

Regarding claim 9, Cosenza in view of Fu discloses monitoring, using the sensor, for an end to the break in the physical activity, and detecting, during the monitoring for the end to the break in the physical activity, that the user has resumed performance of the physical activity (Cosenza; system can utilize sensor data to indicate physical activity, i.e. can use sensors to indicate resumption of physical activity after a period of no physical activity; col. 7, lines 19-27); and 
in response to detecting that the user has resumed performance of the physical activity, discontinuing the generating of the second output of the second application, and resuming the generating of the first output of the first application (Cosenza; operations are performed based on the determinations about physical activities; col. 7, lines 19-27 and col. 10, line 59 - col. 11, line 7, and Fu; phone call can be ended, and the halted/paused television broadcast/application can be restarted/resumed; page 5, paragraph 63).

Claim 13, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 3.
Claim 14, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 4.
Claim 18, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 8.
Claim 19, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 9.

Claim(s) 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cosenza et al., US 9,451,584 in view of Greene et al., US 2015/0264292.

Regarding claim 6, Cosenza discloses all the claimed limitations of claim 2, as well as denying the request, and continuing to provide the first output of the first application to the user, comprises: determining, from the information, which application to provide, denying the request, and continuing to provide the first output of the first application to the user (information used to make determinations about whether communication(s) are appropriate at the particular time; col. 7, lines 6-27, and indicate that it is inappropriate to interrupt; col. 14, lines 4-18, and delay output of the notification, i.e. continue first application; col. 13, lines 14-28), and refraining from denying the request, ending the generating of the first output of the first application, and generating the second output of the second application to the user (can authorize output based on urgency; col. 13, lines 9-28).  
Cosenza does not explicitly disclose a level of preference of the user for the first application and a level of preference of the user for the second application; 
comparing the level of preference of the user for the first application to the level of preference of the user for the second application; 
determining whether the level of preference of the user for the first application exceeds the level of preference of the user for the second application; 
in response to determining that the level of preference of the user for the first application exceeds the level of preference of the user for the second application, provide the first output of the first application to the user; and 
in response to determining that the level of preference of the user for the first application does not exceed the level of preference of the user for the second application, generating the second output of the second application to the user.  
In a related art, Greene does disclose a level of preference of the user for the first application and a level of preference of the user for the second application (preferences of the user for particular applications; page 3, paragraphs 28-29, and page 4, paragraph 30); and
comparing the level of preference of the user for the first application to the level of preference of the user for the second application, and determining whether the level of preference of the user for the first application exceeds the level of preference of the user for the second application, and in response to determining that the level of preference of the user for the first application exceeds the level of preference of the user for the second application, provide the first output of the first application to the user, and in response to determining that the level of preference of the user for the first application does not exceed the level of preference of the user for the second application, generating the second output of the second application to the user (can automatically switch applications or not switch applications based on preferences of a user, i.e. a preference for one application being greater than another based on a comparison with the preferences; page 3, paragraphs 28-29, and page 4, paragraph 30).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Cosenza and Greene by allowing preference information for applications to be utilized by the system when making determinations about switching between the various applications, in order to provide an improved system and method for seamlessly transitioning a current playback of a video in a video application when the video application is moved to a background of a multitasking operating system (Greene; page 1, paragraph 1).

Regarding claim 7, Cosenza discloses all the claimed limitations of claim 2, as well as denying the request, and continuing to provide the first output of the first application to the user (indicate that it is inappropriate to interrupt; col. 14, lines 4-18, and delay output of the notification; col. 13, lines 14-28), comprises: determining the physical activity (system can recognize physical activity is being performed; col. 7, lines 19-23), and a user's preference (col. 4, lines 29-31).  
Cosenza does not explicitly disclose determining a level of preference of the user for a particular operation; 
determining a level of preference of the user for the second output of the second application; comparing the level of preference of the user for the particular operation to the level of preference of the user for the second output of the second application; 
determining whether the level of preference of the user for the particular operation exceeds the level of preference of the user for the second output of the second application; 
in response to determining that the level of preference of the user for the particular operation exceeds the level of preference of the user for the second output of the second application, denying the request, and continuing to provide the first output of the first application to the user; and 
in response to determining that the level of preference of the user for the particular operation does not exceed the level of preference of the user for the second output of the second application, refraining from denying the request, ending the generating of the first output of the first application, and generating the second output of the second application to the user.  
In a related art, Greene does disclose determining a level of preference of the user for a particular operation (preferences of the user for particular operations/applications; page 3, paragraphs 28-29, and page 4, paragraph 30); and 
determining a level of preference of the user for the second output of the second application, comparing the level of preference of the user for the particular operation to the level of preference of the user for the second output of the second application, and determining whether the level of preference of the user for the particular operation exceeds the level of preference of the user for the second output of the second application, wherein in response to determining that the level of preference of the user for the particular operation exceeds the level of preference of the user for the second output of the second application, denying the request, and continuing to provide the first output of the first application to the user, and in response to determining that the level of preference of the user for the particular operation does not exceed the level of preference of the user for the second output of the second application, refraining from denying the request, ending the generating of the first output of the first application, and generating the second output of the second application to the user (can automatically switch applications or not switch applications based on preferences of a user, i.e. a preference for something being greater than another based on a comparison with the preferences; page 3, paragraphs 28-29, and page 4, paragraph 30).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Cosenza and Greene by allowing preference information to be utilized by the system when making determinations about switching between various applications, in order to provide an improved system and method for seamlessly transitioning a current playback of a video in a video application when the video application is moved to a background of a multitasking operating system (Greene; page 1, paragraph 1).

Claim 16, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 6.
Claim 17, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 7.

Claim(s) 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cosenza et al., US 9,451,584 in view of Slaney et al., US 2009/0319288.

Regarding claim 10, Cosenza discloses all the claimed limitations of claim 2, as well as in response to determining that the physical activity is routine: determining, from the information (when user is jogging, log can be accessed in order to determine average durations of the workouts, i.e. routine; col. 7, lines 24-27, and can also utilize other information in order to determine expected use for an application; col. 5, lines 3-27, and col. 6, lines 57-61, and col. 13, line 56 - col. 14, line 3), and a user that routinely performs the physical activity (when user is jogging, log can be accessed in order to determine average durations of the workouts, i.e. routine; col. 7, lines 24-27).  
Cosenza does not explicitly disclose determining a plurality of additional users with whom the user is connected; 
retrieving, from a social media database, information about each of the additional users; 
determining, based on the information about each of the additional users, that an additional user also performs similar activity; and 
in response to determining that the additional user also performs the similar activity, notifying the user that the additional user shares an interest in the similar activity.  
In a related art, Slaney does disclose determining a plurality of additional users with whom the user is connected (information about the users contacts, affiliations, etc.; page 4, paragraph 43); 
retrieving, from a social media database, information about each of the additional users (social information is received; page 7, paragraph 73); 
determining, based on the information about each of the additional users, that an additional user also performs similar activity (can determine matches based on the information; page 8, paragraph 74, and wherein related to activities; page 1, paragraph 13, and interests; page 7, paragraph 73); and 
in response to determining that the additional user also performs the similar activity, notifying the user that the additional user shares an interest in the similar activity (after determining match, suggest connection via a particular notification/message; page 8, paragraph 77, and again related to activities; page 1, paragraph 13, and interests; page 7, paragraph 73).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Cosenza and Slaney by allowing similar users to be recommended to a person performing certain activities, in order to provide an improved system and method for managing network information, and more particularly to managing and encouraging connections between users in social networks (Slaney; page 1, paragraph 1).

Claim 20, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 10.

Claim(s) 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cosenza et al., US 9,451,584 in view of Brothers et al., US 9,678,637.

Regarding claim 11, Cosenza discloses all the claimed limitations of claim 2, as well as the physical activity (can utilize sensor(s) to determine that device is in motion, i.e. user is jogging; col. 7, lines 19-23), and the first output (at least a first application is currently being used by a user of the device; col. 12, lines 43-51).  
Cosenza does not explicitly disclose determining attributes of an activity, and determining attributes related to additional aspects; 
querying a database for entries comprising both the attributes of the activity and the attributes of the additional aspects; 
retrieving, based on the querying, an entry of the entries comprising both the attributes of the activity and the attributes of the additional aspects; and
 prompting the user with information relating to the entry.  
In a related art, Brothers does disclose determining attributes of an activity, and determining attributes related to additional aspects (system can determine particular attributes related to an activity, i.e. running, as well as other attributes related to other aspects of a context of a user; col. 6, line 44 - col. 7, line 51); 
querying a database for entries comprising both the attributes of the activity and the attributes of the additional aspects (based on information from data store; col. 8, lines 5-8, and wherein making determination about recommendation based on the matching attributes; col. 10, lines 7-22); 
retrieving, based on the querying, an entry of the entries comprising both the attributes of the activity and the attributes of the additional aspects (selection of recommendation based on the determinations/matching; col. 10, lines 7-22); and 
prompting the user with information relating to the entry (causing presentation of options related to the recommendation that was selected for the user; col. 11, lines 20-30).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Cosenza and Brothers by allowing a user’s current context to be utilized when making recommendations for particular content, in order to provide an improved system and method for providing a user with a recommendation of one or more portions of one or more content items to consume in a given context (Brothers; col. 1, line 65 - col. 2, line 1).

Claim 21, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDY A FLYNN/Primary Examiner, Art Unit 2424